Order amended by striking out all after the words “ and due deliberation having been had, it is hereby ” and inserting in place thereof the following: “ Ordered that the said judgment be and the same hereby is unanimously reversed on the law only, the court having reviewed the facts and having determined that the verdict is not against the weight of the evidence, assuming that the declarations of the subject of the crime were legally a part of the evidence, but having determined that such declarations were incompetent. It is further ordered, that the said defendant have a new trial; and the Clerk of the County of Rensselaer is hereby directed to enter judgment accordingly.”